Ellison, J.
This is an attachment for rent due on a business house in Kansas City, based on section 6384, Revised Statutes, 1889. The ground for attachment was alleged to be for rent due and unpaid, after demand thereof. Judgment was rendered for plaintiff. The question for decision relates merely to plaintiff’s right to an attachment. ■ The defendant contends that since the property leased is property in a city whereon no crop was or could be grown, the statute which authorizes an attachment for rent due and unpaid, after demand, does not apply. In other words, that section 6384 only applies to such property as produces crops, or, at least, which is adapted for that purpose. Defendant has traced the amendments to the landlord and tenant statute, regarding a landlord’s lien and his right to an attachment for the various causes now appearing in the statute, and has built a plausible argument thereon in support of this point which he made in the trial court and here. But our conclusion is that the general words, terms and scope of the statute are too plain to permit of the restricted application contended for. The statute, in terms, applies to all landlords, without distinction as to the location of their property, or the purposes for which it may be used. It applies, in apt terms, to property which produces crops. But so, also, do its terms include the various other sorts of rental real property. And so, therefore, our conclusion is that a landlord who rents houses in a city, may have an attachment for rent under the landlord and tenant statute. The judgment of the circuit court is, therefore, affirmed,
All concur,